Filed with the Securities and Exchange Commission on March 18, 2014 1933 Act Registration File No.333-181202 1940 Act File No. 811-22708 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 20 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 22 [ X ] (Check appropriate box or boxes.) BROWN ADVISORY FUNDS (Exact Name of Registrant as Specified in Charter) 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(410) 537-5400 David M. Churchill, President and Principal Executive Officer Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 (Name and Address of Agent for Service) Copy to: Patrick W.D. Turley, Esq. Dechert LLP 1treet, NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 20 to the Registration Statement for the Brown Advisory Funds (the “Trust”) on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 19 on Form N-1A filed February 26, 2014.This PEA No. 20 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 19 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Baltimore and the State of Maryland on March 12, 2014. Brown Advisory Funds By:/s/ David M. Churchill David M. Churchill President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ David M. Churchill President March 12, 2014 David M. Churchill /s/ Jason T. Meix Treasurer March 18, 2014 Jason T. Meix Michael D. Hankin* Trustee March 18, 2014 Michael D. Hankin Joseph R. Hardiman* Trustee and Chairman of the Board March 18, 2014 Joseph R. Hardiman Henry H. Hopkins* Trustee March 18, 2014 Henry H. Hopkins Kyle P. Legg* Trustee March 18, 2014 Kyle P. Legg Thomas F. O’Neil III* Trustee March 18, 2014 Thomas F. O’Neil III Neal F. Triplett* Trustee March 18, 2014 Neal F. Triplett * By: /s/ Patrick W.D. Turley Patrick W.D. Turley As Attorney-in-Fact pursuant to Powers of Attorney previously filed and incorporated by reference. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
